Citation Nr: 1216382	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a multiple joint disability, to include arthritis.

6.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from February 2005 and February 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the February 2005 decision, the RO denied the Veteran's petition to reopen claims for service connection for ureterolithiasis and a sinus disability as new and material evidence had not been submitted and denied entitlement to service connection for hypertension, a ruptured disc in the back, and PTSD.  In the February 2006 decision, the RO denied entitlement to service connection for arthritis of multiple joints.

The Veteran testified before the undersigned at an October 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In January 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2009, the Board: denied the petition to reopen the claim for service connection for a kidney disability; granted the petition to reopen the claim for service connection for a sinus disability; and denied the underlying claim for service connection for a sinus disability as well as the claims for service connection for hypertension, a back disability, a psychiatric disability, and a multiple joint disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2009, the Court vacated the Board's February 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2009 Joint Motion filed by counsel for the Veteran and VA.

In May 2010, the Board remanded these matters for further development.

The Veteran's claims for service connection for kidney and sinus disabilities were originally denied in a January 2002 rating decision.  The Veteran was notified of this decision, he did not appeal, and new and material evidence was not submitted within one year of the decision.  Thus, the January 2002 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a)-(b), 20.1103 (2011).  

New and material evidence would ordinarily be required to reopen the claims for service connection for kidney and sinus disabilities under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service personnel records have been added to the record since the January 2002 decision, the Board will adjudicate the claims for service connection for kidney and sinus disabilities on a de novo basis without the need for new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA treatment records reflect that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a June 2005 VA mental health evaluation note indicated diagnoses of major depressive disorder and PTSD.  

Further, the Veteran has claimed various in-service non-combat stressors related to traumatic experiences while serving in Germany.  The stressors reported by the Veteran include the following: witnessing someone shoot himself in the hand; witnessing a helicopter crash; being involved in an armed confrontation with a "German spy"; the accidental discharge of weapons during a training exercise; participating as a mock prisoner during a training exercise; and cleaning out a car that had been involved in a motor vehicle accident and discovering a severed human finger in the car.
In statements dated in November and December 2008, the Veteran's family members reported that the Veteran had experienced psychiatric symptoms ever since service.

Thus, the evidence reveals that the Veteran has been diagnosed as having current psychiatric disabilities, including PTSD, which may be related to his service.  An examination is needed to determine whether the Veteran's current psychiatric disability is related to service.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

Evidence included among the Veteran's paperless records in the Virtual VA system reflects that he has been granted Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant. 

A February 2010 admission report included among the Veteran's paperless records in the Virtual VA system reflects that he was hospitalized at the VA Medical Center in Dallas, Texas at that time due to pain.  The most recent VA treatment records in the claims file from the VA North Texas Health Care System are dated in November 2008 and there are no additional treatment records in the Virtual VA system.  Any additional records pertaining to treatment for pain may be relevant to some of the issues currently on appeal.

Thus, it appears that there may be additional relevant VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for kidney, sinus, back, psychiatric, and joint disabilities and hypertension from the VA North Texas Health Care System from November 2008 to the present and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. 

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.  

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since November 2004) had their onset in service, are related to the Veteran's reported in-service stressors, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reported stressors in service and all previous psychiatric diagnoses provided since November 2004, including PTSD.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

